 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-mj-0241-AC

12                                 Plaintiff,             [PROPOSED] ORDER EXTENDING TIME FOR
                                                          PRELIMINARY HEARING UNDER RULE 5.1(d)
13                          v.                            AND EXCLUSION OF TIME

14   SALVADOR JESUS RAMIREZ and                           Date:       December 18, 2018
     SUSAN DANE COSTORIO CASILLAS,                        Time:       2:00 p.m.
15                                                        Judge:      Hon. Deborah L. Barnes
                                  Defendants.
16

17

18          The Court has read and considered the parties’ Stipulation and Extension of Time for Preliminary

19 Hearing under Rule 5.1(d) and Exclusion of Time, filed December 12, 2018. The Court finds that the

20 Stipulation, which the Court incorporates by reference into this Order, establishes good cause for an

21 extension of time for the preliminary hearing date to January 3, 2019, under Rule 5.1(d) of the Federal

22 Rules of Criminal Procedure.

23          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

24 of justice served by granting this continuance outweigh the best interests of the public and the defendants

25 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

26 adversely affect the public interest in the prompt disposition of criminal cases.

27 / / /

28 / / /


      [PROPOSED] FINDINGS AND ORDER                        1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.       The date of the preliminary hearing is extended to January 3, 2019, at 2:00 p.m. The

 3 defendants shall appear before United States Magistrate Judge Allison Claire in Courtroom 26 on that

 4 date and time.

 5         2.       The time between December 18, 2018, and January 3, 2019, shall be excluded from

 6 calculation of time under 18 U.S.C. § 3161(h)(7)(A) [Local Code T-4].

 7         SO ORDERED.

 8 Dated: December 12, 2018

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] FINDINGS AND ORDER                     2
